    Case 3:20-cv-00113-N-BH Document 16 Filed 06/05/20                             Page 1 of 1 PageID 74



                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

CHARITY COLLEEN CROUSE,                                    )
         Plaintiff,                                        )
vs.                                                        )    No. 3:20-CV-0113-N-BH
                                                           )
RENEE HARRIS TOLLIVER, et al.,                             )
         Defendants.                                       )    Referred to U.S. Magistrate Judge1

                  ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                      OF THE UNITED STATES MAGISTRATE JUDGE

          After reviewing all relevant matters of record in this case, including the Findings, Conclu-

sions, and Recommendation of the United States Magistrate Judge and any objections thereto, in

accordance with 28 U.S.C. § 636(b)(1), the undersigned District Judge is of the opinion that the

Findings and Conclusions of the Magistrate Judge are correct and they are accepted as the Findings

and Conclusions of the Court. By separate judgment, all of the plaintiff’s claims will be

DISMISSED with prejudice under 28 U.S.C. § 1915(e)(2)(B) for failure to state a claim.

          SIGNED this 5th day of June, 2020.




                                                       UNITED STATES DISTRICT JUDGE




1
    By Special Order No. 3-251, this pro se case has been automatically referred for full case management.
